COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-225-CV
 
FINOVA
CAPITAL CORPORATION                                          APPELLANT
 
                                                   V.
 
JOE
B. RUPE, O.D., P.C. AND JOE B. RUPE                              APPELLEES
 
                                               ----------
             FROM
THE 78TH DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant,
Finova Capital Corporation=s Motion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party incurring
the same, for which let execution issue.
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  January 26, 2006




[1]See Tex. R. App. P. 47.4.